ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
Dalvin Denson was convicted of two counts of attempted first-degree felony murder, one count of attempted armed robbery, and one count of carrying a concealed firearm. At the time of sentencing, the trial court followed then-controlling precedent from this court and imposed consecutive mandatory-minimum terms for the attempted murder and robbery convictions. On appeal, we affirmed the consecutive mandatory-minimum terms, relying in part on our decision in Walton v. State, 106 So.3d 522 (Fla. 1st DCA 2013) and the Fourth District’s decision in Williams v. State, 125 So.3d 879 (Fla. 4th DCA 2013). The Florida Supreme Court subsequently quashed our decision and remanded for reconsideration in light of its decisions in Walton v. State, 208 So.3d 60 (Fla. 2016) and Williams v. State, 186 So.3d 989 (Fla. 2016). On remand, we now reverse Den-son’s consecutive sentences and remand so the trial court can exercise its discretion in determining whether the mandatory-minimum terms should be consecutive or concurrent. See Williams, 186 So.3d at 994; Walton, 208 So.3d at 64.
REVERSED and REMANDED for re-sentencing.
OSTERHAUS, WINOKUR, and WINSOR, JJ., CONCUR.